AYRES, Judge.
This is one of the companion cases of Dowden v. State of Louisiana, La.App., 81 So.2d 48, and, for the reasons therein assigned, defendant should respond in damages for whatever injuries, pain and suffering plaintiff sustained.
Plaintiff was awarded $1,500, and has answered defendant’s appeal, praying that the award be increased to $7,500.
This plaintiff received a cut or laceration on the left side of her forehead just below the hair line, which, in healing, left a scar about one-half inch long. She complained of injuries to and pains in her back and hips. During the trial she continued to complain of such pains as well as severe headaches and nervousness.
At the time of the accident plaintiff was a senior in the Hornbeck High School, and, although following the accident she remained in bed because of the injuries inflicted, she was able to return to school on its opening after the Christmas holidays. During the spring she was married, and after graduation engaged in work in a grocery'store as a clerk and in a-cafe as a waitress and cashier. Apparently, plaintiff sought.medical treatment only on one occasion and that wás from Dr. .O. L.Sanders on February 2, 1945. There is little doubt but what plaintiff was considerably, .bruised, shocked and .shaken, up in' the accident, but the evidence is entirely unconvincing that the accident produced or, caused all the difficulties subsequently complained of. The burden .has not ■ been sustained to that degree of certainty as, required, by law. For such injuries, pain and suffering as established by the evidence to have been undergone by plaintiff, we think an award of $750 adequately compensates therefor.
*63Accordingly, the judgment appealed is amended by reducing the award to $750, and, as thus amended, is affirmed. '
The plaintiff is taxed with the costs of this appeal.
Amended and affirmed.